IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 MINDY J. ZIED-CAMPBELL, DENNIS J.        : No. 547 EAL 2017
 CAMPBELL,                                :
                                          :
                     Petitioners          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
              v.                          :
                                          :
                                          :
 PA DEPARTMENT OF HUMAN                   :
 SERVICES, PA BUREA OF HEARINGS           :
 AND APPEALS, ET AL,                      :
                                          :
                     Respondent           :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2018, the Petition for Allowance of Appeal and

Application for Relief are DENIED.